     Case 2:19-cv-02431-JWB-KGG Document 71 Filed 10/27/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

MARC S. SMITH, et al.,         )
                               )
               Plaintiffs,     )
                               )
v.                             )               Case No. 19-2431-JWB-KGG
                               )
CITY OF WELLSVILLE, KANSAS, )
et al.,                        )
                               )
               Defendants.     )
______________________________ )

           MEMORANDUM & ORDER ON MOTION TO AMEND

      Now before the Court is Plaintiff’s Motion for Leave to File Second

Amended Complaint (Doc. 58), in order to substitute the Estate of Marc S. Smith

for Plaintiff Marc S. Smith. Having reviewed the submissions of the parties,

Plaintiff’s motion is DENIED as a Rule 15 motion to amend but GRANTED as a

Rule 25 motion to substitute, as more fully set forth herein.

                           FACTUAL BACKGROUND

      Currently-named Plaintiff Marc S. Smith died on November 23, 2019. Upon

his death, his wife, Plaintiff Regina Smith, became “the owner of their residence

and surrounding land and succeeded to all his interest in the Water Line, meter and

account with the City.” (Doc. 58, at 1.)


                                           1
     Case 2:19-cv-02431-JWB-KGG Document 71 Filed 10/27/20 Page 2 of 5




      It is uncontested that an estate was opened for Marc S. Smith in Franklin

County, Kansas, in July 2020. It is also uncontested that Plaintiff Regina Smith

(hereinafter “Mrs. Smith”) was appointed Administrator and Special Administrator

of that estate in August 2020. Mrs. Smith argues that as Special Administrator, she

is authorized to Substitute the Estate of Marc S. Smith in place of Marc S. Smith in

this lawsuit pursuant to Letters of Special Administration issued by the Franklin

County, Kansas District Court. (Doc. 58, at 1.) She brings the present motion

seeking leave to file the proposed Second Amended Complaint to substitute the

Estate of Marc S. Smith for her late husband. (Id.)

                                     ANALYSIS

      Rule 15(a) of the Federal Rules of Civil Procedure provides that “a party

may amend the party’s pleading only by leave of court or by written consent of the

adverse party; and leave shall be freely given when justice so requires. . . .”

Fed.R.Civ.P. 15(a). The granting of an amendment is within the sound discretion

of the court. See First City Bank, N.A., v. Air Capitol Aircraft Sales, Inc., 820

F.2d 1127, 1132 (10th Cir. 1987). The United States Supreme Court has, however,

indicated that the provision “leave shall be freely given” is a “mandate . . . to be

heeded.” Foman v. Davis, 371 U.S. 178, 182 (1962). “In determining whether to

grant leave to amend, this Court may consider such factors as undue delay, the

moving party’s bad faith or dilatory motive, the prejudice an amendment may

                                           2
     Case 2:19-cv-02431-JWB-KGG Document 71 Filed 10/27/20 Page 3 of 5




cause the opposing party, and the futility of amendment.” Id., at 182; see also

Jarrett v. Sprint/United Mgmt. Co., No. 97–2487–EEO, 1998 WL 560008, at *1

(D. Kan. 1998).

       Plaintiff contends that “[t]here is no undue prejudice to any party, as this

case is still in the preliminary stages, discovery has yet to commence and City

Defendants’ motion to dismiss Plaintiff’s First Amended Complaint is pending

before the Court.” (Doc. 58, at 2.) She also contends there is no bad faith or

dilatory motive. (Id.)

      Defendant responds that amending the Complaint is unnecessary because

Plaintiff should instead request a substitution of parties pursuant to Fed.R.Civ.P.

25(a). (Doc. 66, at 2.) Subsection (a) of Rule 25 governs the substitution of

parties in the event of death. The Rule states, in relevant part:

             (1) Substitution if the Claim Is Not Extinguished. If a
             party dies and the claim is not extinguished, the court
             may order substitution of the proper party. A motion for
             substitution may be made by any party or by the
             decedent’s successor or representative. If the motion is
             not made within 90 days after service of a statement
             noting the death, the action by or against the decedent
             must be dismissed.

             (2) Continuation Among the Remaining Parties. After a
             party’s death, if the right sought to be enforced survives
             only to or against the remaining parties, the action does
             not abate, but proceeds in favor of or against the
             remaining parties. The death should be noted on the
             record.


                                           3
        Case 2:19-cv-02431-JWB-KGG Document 71 Filed 10/27/20 Page 4 of 5




Fed.R.Civ.P. 25(a)(1), (2).

        Plaintiff correctly points out in her reply that Defendants “do not argue that

Marc Smith’s claims are extinguished or that Plaintiff on behalf of the Estate is an

improper party to pursue decedent’s claims.” (Doc. 69, at 2.) Rather, Defendants

merely “take issue with filing the amended pleading itself, not the purpose

underlying the motion.” (Id.)

        Plaintiff’s statements are correct. The Court, however, agrees with

Defendants that a Rule 15 motion to amend is not the proper course for substituting

an estate for a deceased party. A motion to substitute pursuant to Federal Rule 25

is clearly the correct procedure. That stated, the Court notes that there is no

objection by Defendants to the underlying substitution. (See generally Doc. 66.)

As such, the Court will treat Plaintiff’s motion as a request to substitute a party

pursuant to Rule 25 and GRANT the motion in this regard.

        Because the Court is allowing the party to be substituted, it need not address

the issue of futility. The Court notes that the underlying issues relating to the

futility of Plaintiffs’ claims will be addressed by the District Court in regard to

Defendants’ pending dispositive motion. (Doc. 43.)

        IT IS THEREFORE ORDERED that Plaintiff’s Motion for Leave to File

Second Amended Complaint (Doc. 58) is GRANTED in part and DENIED in

part.


                                            4
Case 2:19-cv-02431-JWB-KGG Document 71 Filed 10/27/20 Page 5 of 5




IT IS SO ORDERED.

Dated this 27th day of October, 2020, at Wichita, Kansas.

                         S/ KENNETH G. GALE
                         HON. KENNETH G. GALE
                         U.S. MAGISTRATE JUDGE




                                  5
